JUDGE GUFFY
delivered the opinion of the court.
This appeal is prosecuted by the city of Hawesville from a judgment rendered in the action of the board of education of Hawesville against the appellant.
*294It appears that in 187— and 1882 and 1888 sundry acts of the Legislature were passed regarding the city of Hawesville, as well as organizing or incorporating the board of education, and at one time it seems that the law set apart all license fees paid by vendors of ardent spirits in Hawesville for the benefit of the board of education. In 1882 an act was passed extending the limits- of the said town, etc^ and in 1888 an act was passed giving the trustees power to license coffee houses, etc., for the sale of ardent spirits, etc., .and provided that eighty per cent, of such license should be paid to and be for the benefit of the board of education, and the residue be applied to the payment of marshals’ salary and police expenses. All parties proceeded to act under and according to the provisions of the act of 1888, until some months after July 3, 1893, at which time appellant refused to pay to appellee any part of the license fees received after the act of 1S93. Therefore, appellee instituted suit to recover the same.
The case was submitted upon an agreed statement of facts, and the court rendered judgment in favor of appellee for $638, and from that judgment this appeal is prosecuted, that sum being eighty per cent, of the license fees collected. Appellee obtained a cross-appeal, and insists that the entire license fees should be paid to it, assuming and contending that the act of 1888 setting apart the twenty per cent, for city purposes, being a change of the former law, was and is void.
The contention of appellee is that by the charter of appellee and acts of the Legislature it acquired a vested right to all such license fees, and relies on the Dartmouth College and many other decisions to support its contention. It also contends that the act of 1893 for the government of towns *295of the fifth class, to which class appellant belongs, is not inconsistent with the local laws quoted and relied on by it.
It seems clear to us that the act of July 3, 1893, repealed all laws inconsistent with it, and the several local acts relied on by appellees, being inconsistent with the general law of 1893, were repealed thereby. Subsection 4 of section 3637, Kentucky Statutes, authorizes the city council to license vendors of spirituous liquor, ar.d requires not less than '$250 nor more than $1,000 license fee to be paid.
Section 3646 supra provides that all moneys received from licenses shall beipaid into the general fund.
It seems clear to us that, under the law in force from and after July 3, 1893, all license fees imposed and collected under the authority of the city council properly belong to the general fund of the city of Hawesville, and the license collected and required to be paid to the State authorities should be paid to the proper officer authorized to receive the same.
For the reasons indicated the judgment on the cross appeal is affirmed, and the judgment on the original appeal is reversed and cause remanded, with directions to render judgment in favor of appellant on its counterclaim and for proceedings consistent with this opinion.